            Case 2:18-cv-01226-JR        Document 57    Filed 04/22/21    Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON


DONALD WAYNE HAMILTON,                                     No. 2:18-cv-01226-JR

                      Petitioner,                          ORDER

       v.

BRAD CAIN,

                      Respondent.

HERNÁNDEZ, District Judge:

       Magistrate Judge Russo issued a Findings and Recommendation on December 1, 2020, in

which she recommends that this Court deny the Amended Petition for Writ of Habeas Corpus

and enter judgment dismissing this case with prejudice. F&R, ECF 51. Judge Russo also

recommends the Court issue a certificate of appealability on Grounds 1, 3(D), and 3(F) of the

Amended Petition. The matter is now before the Court pursuant to 28 U.S.C. § 636(b)(1)(B) and

Federal Rule of Civil Procedure 72(b).




1 - ORDER
         Case 2:18-cv-01226-JR        Document 57       Filed 04/22/21    Page 2 of 2




       Petitioner filed timely objections to the Magistrate Judge’s Findings & Recommendation.

Pet’r Obj., ECF 55. When any party objects to any portion of the Magistrate Judge’s Findings &

Recommendation, the district court must make a de novo determination of that portion of the

Magistrate Judge’s report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

       The Court has carefully considered Petitioner’s objections and concludes that there is no

basis to modify the Findings & Recommendation. The Court has also reviewed the pertinent

portions of the record de novo and finds no error in the Magistrate Judge’s Findings &

Recommendation.

                                        CONCLUSION

       The Court ADOPTS Magistrate Judge Russo’s Findings and Recommendation [50].

Therefore, Petitioner’s Amended Petition for Writ of Habeas Corpus [22] is DENIED and this

case is dismissed with prejudice. The Court GRANTS a Certificate of Appealability on Grounds

1, 3(D), and 3(F).

       IT IS SO ORDERED.



                   April 22, 2021
       DATED: _______________________.



                                                 ___________________________
                                                    MARCO A. HERNÁNDEZ
                                                    United States District Judge




2 - ORDER
